*704OPINION.
Littleton :
Petitioners claim that the royalties received under the coal leases did not represent income but represented the return to them of capital and that the leases constituted a sale of the coal which constituted a part of the real estate. Petitioners refer to numerous court decisions which they claim support their contention in this regard. We deem it unnecessary to enter into an extended discussion of othe contentions advanced, since this question has been before the Board in the proceeding of Henry L. Berg, 6 B. T. A. 1287, and of John, T. Burkett, 7 B. T. A. 560, wherein a similar contention was advanced. In those cases we held that rents and royalties received under oil leases constituted income and that the Commissioner was correct in so holding. See Rosenberger v. McCaughn, 20 Fed. (2d) 139, District Court, Eastern District of Pennsylvania. We think the Commissioner’s determination, which is questioned in these proceedings, was also correct. Compare United States v. Ludey, 274 U. S. 295.

Judgment tmll be entered for the respondent.

Considered by Smith and Love. .